DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 11/02/2021.
The amendments to the claims are sufficient to overcome the claim objections presented in the previous office action. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closes the prior art to Ogata et al. (US 2009/0303012) discloses an IC tag label including an inlet substrate, an antenna, an IC chip, and a release paper having an opening which serves as a clearance for the IC chip.  However, Ogata et al., taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, a transitional layer including two release papers respectively mounted to the substrate and the multiple electronic modules via an adhesive coat, and at least one of the two release papers having multiple operation holes disposed therethrough and aligning with the input elements of the multiple electronic modules.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogata et al. (US 2009/0303012) discloses an IC tag label including an inlet substrate, an antenna, an IC chip, and a release paper having an opening which serves as a clearance for the IC chip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887